Citation Nr: 0819075	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-17 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.  The veteran also served on active duty from 
February 2002 to February 2004.  The veteran's DD214 
indicates that he served on active duty for six years, three 
months, and sixteen days of prior active duty service and 
twenty-seven years, ten months, and fifteen days of prior 
inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2007.  

The Board notes that the veteran initially submitted a notice 
of disagreement as to a denial of service connection for 
diabetes mellitus and for an initial rating of 10 percent for 
coronary artery disease in addition to the hypertension 
issue.  However, the veteran limited his appeal to the issue 
of entitlement to service connection for hypertension when he 
filed his substantive appeal.  Consequently, the only issue 
on appeal is listed on the cover page of this decision.

The Board also notes that the veteran submitted duplicate 
service medical records with a waiver of consideration by the 
agency of original jurisdiction.  Consequently, the veteran 
is not prejudiced by the Board's adjudication of claim.


FINDINGS OF FACT

1.  The veteran clearly had a diagnosis of hypertension prior 
to service.

2.  No objective findings relative to hypertension were 
recorded on any examination undertaken in connection with the 
veteran's entry into active service in 2002.

3.  The evidence is in conflict with respect to whether the 
hypertension underwent a chronic or permanent worsening 
during service, beyond the natural progress of the condition.


CONCLUSION OF LAW

Hypertension was aggravated in service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service treatment records (STRs) were 
associated with the claims file.  A letter from a private 
physician, M. Frank, M.D., dated in May 1980 was included in 
the veteran's STRs and reveals that the veteran was 
hospitalized at a private facility with high blood pressure 
and embolus which was caused by job-related stress.  On a 
March 1984, March 1988, and February 1997 report of medical 
history the veteran reported high blood pressure.  On a 
January 1992 report of medical history the veteran was 
reported to have been diagnosed with hypertension in 1979.  
In March 1998 the veteran's hypertension was reported to be 
controlled.  

Private records included in the STRs from E. Gayed, M.D., 
dated in May 2000 reveal that the veteran was diagnosed with 
hypertension in March 2000 and that the veteran maintained 
good control of the diagnosis with a modified lifestyle and 
diet.  In August 2000 the veteran's hypertension was noted to 
be controlled on 80 milligrams of Corgard.  In March 2002 the 
veteran's hypertension was noted to be under excellent 
control.  

However, in June 2002, July 2002, and October 2002 the 
veteran's hypertension was reported to be uncontrolled.  The 
veteran was noted to have hypertension which was well-
controlled for several years in November 2002.  The veteran's 
blood pressure was noted to be elevated in July 2003.  The 
physician increased his dosage of Corgard and continued him 
on Zestril.  He was noted to have a history of uncontrolled 
high blood pressure in July 2003, August 2003, and October 
2003.  A cardiac catheterization performed by a private 
physician, J. Zavitsanos, M.D., in September 2003, revealed 
mild coronary artery disease.  In November 2003 and January 
2004 the veteran's blood pressure was reported to be 
controlled.  On a November 2003 Reserve Component Health Risk 
Assessment (RCHRA) the veteran reported elevations in blood 
pressure and he was assessed with benign hypertension.  

The veteran was afforded a VA examination in January 2005.  
The veteran reported that he was diagnosed with hypertension 
in the 1980s.  His blood pressure was recorded as 139/82 and 
156/80 in the left arm and 168/80 in the right arm.  The 
examiner diagnosed the veteran with hypertension.  The 
examiner noted that the veteran's hypertension was 
uncontrolled at times.

Associated with the claims file are VA outpatient treatment 
reports dated from November 2004 to March 2006 which reveal 
that the veteran has a history of hypertension.  

The veteran testified at a Travel Board hearing in June 2007.  
The veteran reported that he was diagnosed with hypertension 
in 1980.  He said he was on blood pressure medication which 
was changed while he was in service and then his blood 
pressure became uncontrolled.  He testified that he was then 
placed on two medications.  He said he served in Iraq during 
Operation Enduring Freedom and Operation Iraqi Freedom which 
was very stressful.  He indicated that he was fifty-eight 
when he was deployed and was the oldest person in his unit.  
The veteran reported that after he returned from Operation 
Enduring Freedom his hypertension was well-controlled but 
after a physical his medication was changed.  He said the 
medications gave him side effects and then the medication was 
changed back and another medication was added which still 
gives him side effects.  He indicated that his service 
aggravated his hypertension.  The veteran testified that his 
medications have not been adjusted in the past two years. 


II.  Legal Analysis

The veteran seeks to establish service connection for 
hypertension.  He maintains that the condition was aggravated 
by service.

Under applicable law, service connection may be established 
on a "direct" basis for disability resulting from personal 
injury suffered or disease contracted in line of duty in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2007), and a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Id. § 3.304(b)(1).

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service-the second step necessary to rebut the 
presumption of soundness-a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  If the presumption of sound condition is 
not rebutted, "the veteran's claim is one for service 
connection."  Wagner, 370 F.3d at 1096.  That is to say, no 
deduction will be made for the degree of disability existing 
at the time of the veteran's entry into service.  Id.; 38 
C.F.R. § 3.322 (2007).

As the veteran has two distinct periods of active duty, the 
issue on appeal encompasses the issues of whether the claimed 
hypertension was incurred in or aggravated during either of 
those periods.  However, in the interest of brevity, and in 
light of the favorable result herein, the Board will focus 
its discussion on his second period.

In the present case, the Board finds, as an initial matter, 
that the condition here at issue was not noted at the time of 
the veteran's examination, acceptance, and enrollment into 
his second period of service beginning in March 2002.  The 
STRs did not include an entrance examination for the 
veteran's second period of active service.  Although the 
record shows that the veteran's STRs dated prior to his 
second period of active duty service clearly show that he was 
diagnosed with hypertension, the condition was never 
"noted," as that term is used in 38 U.S.C.A. § 1111, in a 
report of any examination undertaken in connection with the 
veteran's entry into service in 2002.  Because the veteran's 
hypertension was not "noted" at the time of his 
examination, acceptance, and enrollment into service, he is 
entitled to the presumption of soundness.

In this regard, the Board finds, first, that there is clear 
and unmistakable evidence that the veteran's condition 
existed prior to service.  Medical records dated prior to his 
period of active duty from February 2002 to February 2004, 
referenced above, leave no room for doubt.  Nor does the 
veteran dispute that his condition did, in fact, exist prior 
to his entrance to active duty in 2002.  However, the Board 
can conclude that the presumption of soundness has been 
rebutted only if there is also clear and unmistakable 
evidence that the condition was not aggravated by service.  
See discussion, supra.

On this question, the evidence is less than overwhelming.  
Certainly, there is some of the evidence suggests that the 
veteran's condition may not have undergone a chronic or 
permanent increase in severity during service beyond the 
natural progress of the condition.  In November 2002 he 
veteran was noted to have hypertension which was well-
controlled for several years and in November 2003 and January 
2004 the veteran's blood pressure was reported to be 
controlled.  

However, there is also evidence strongly suggesting that the 
veteran's condition did, in fact, undergo a chronic or 
permanent worsening during service beyond the normal 
progression.  The STRs show, for example, that in June 2002, 
July 2002, and October 2002 the veteran's hypertension was 
reported to be uncontrolled.  No such notations are reflected 
in the record prior to his return to active duty in February 
2002.  The veteran's blood pressure was noted to be elevated 
in July 2003.  The physician increased his dosage of Corgard 
and continued him on Zestril.  He was again noted to have a 
history of uncontrolled high blood pressure in July 2003, 
August 2003, and October 2003.  The VA examiner also noted 
that the veteran's hypertension was uncontrolled at times.  

In light of the conflicting evidence on the matter, the Board 
cannot conclude that the evidence "clearly and unmistakably" 
(i.e., undebatably) refutes a finding of aggravation.  Thus, 
the presumption of soundness is not rebutted, and the Board 
will grant the claim for service connection.  The appeal is 
allowed.

Because the Board is granting this claim, there is no need to 
engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), have been satisfied with respect to the 
question of service connection.  That matter is moot.




ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


